Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 17/015,931 filed on 09-09-2020.  Claims 1-20 are pending. 

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,881. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/015,931) claim limitations are broader than claims 1-20 of U.S. Patent No. 10,803,881 as shown in the table below.
Instant   Application No. 17/015,931
                       US PAT. 10,803,881
 1. A method for performing echo cancellation comprising: computing a plurality of estimated near-end features using a recurrent neural network; and computing an estimated near-end signal using the plurality of estimated near-end features.
 1. A method for performing echo cancellation comprising: receiving a far-end signal from a far-end device at a near-end device; recording a microphone signal at the near-end device, the microphone signal comprising: a near-end signal; and an echo signal corresponding to the far-end signal; extracting a plurality of far-end features from the far-end signal; extracting a plurality of microphone features from the microphone signal; computing a plurality of estimated near-end features from the microphone signal by supplying the microphone features and the far-end features to an acoustic echo cancellation module comprising: an echo estimator comprising a first stack of a recurrent neural network configured to compute a plurality of estimated echo features based on the far-end features; and a near-end estimator comprising a second stack of the recurrent neural network configured to compute the . 



Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1-10 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wung et al. (US 2018/0040333).
Consider Claim 1, Wung teaches a method for performing echo cancellation comprising: computing a plurality of estimated near-end features using a recurrent neural network (see figs. 1-2 and paragraphs[0017]-[0028]); and computing an estimated near-end signal using the plurality of estimated near-end features(see figs. 3-7 and paragraphs[0029]-[0037]).
      Consider Claims 2-4, Wung teaches the method wherein the estimated near-end signal is computed using a plurality of estimated echo features (see figs. 1-2 and paragraphs[0017]-[0028]); and the method wherein the plurality of estimated echo features are computed using the recurrent neural network(see figs. 1-2 and paragraphs[0017]-[0028]); and the method wherein the estimated echo features are further computed by supplying a plurality of far-end features to the recurrent neural network(see figs. 3-7 and paragraphs[0029]-[0037]).
      Consider Claims 5-7, Wung teaches the method wherein the plurality of far-end features are extracted from a far-end signal received, from a far-end device, at a near-end device. (see figs. 1-2 and paragraphs[0017]-[0028]); and the method wherein the estimated near-end features are computed by supplying, to the recurrent neural network, the plurality of far-end features and a plurality of microphone features extracted from a microphone signal recorded at a microphone of the near-end device(see figs. 3-7 and paragraphs[0029]-[0037]); and the method wherein the microphone features comprise a current frame of microphone features and a causal window of a plurality of previous frames of microphone features(see figs. 1-2 and paragraphs[0017]-[0028])
 (see figs. 3-7 and paragraphs[0029]-[0037]); and the method wherein the estimated echo features comprise a current frame of estimated echo features and a causal window of a plurality of previous frames of estimated echo features, and wherein the estimated near-end features comprise a current frame of estimated near-end features and the causal window of a plurality of previous frames of estimated near-end features(see figs. 1-2 and paragraphs[0017]-[0028]); and the method wherein the estimated near-end features comprise log short time Fourier transform features in logarithmic spectral space(see figs. 3-7 and paragraphs[0029]-[0037]).     


Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claims 11-20 rejected under 35 U.S.C. 103(a) as being unpatentable over  Wung et al. (US 2018/0040333).in view of Palanki et al. (US 2012/0063492).
       Consider Claim 11, Wung teaches a communication device configured to perform echo cancellation, the communication device(see fig. 2) comprising: a modem(see fig.1 not show); a microphone(see fig.2(120)); a processor(see fig.2 and paragraph[0042]); and memory storing instructions that, when executed by the processor, cause the processor(see fig.2 and paragraph[0042]) to: compute a plurality of estimated near-end features using a recurrent neural network(see figs. 1-2 and paragraphs[0017]-[0028]); and compute an estimated near-end signal using the plurality of estimated near- end features (see figs. 3-7 and paragraphs[0029]-[0037]); but Defraene does not clearly teach a modem.
     However, Palanki teaches. a modem (see fig. 1 and abstract); a microphone; a processor; and memory storing instructions that, when executed by the processor, cause the processor(see fig. 14, fig. 15) to: compute a plurality of estimated near-end features using a recurrent neural network; and compute an estimated near-end signal using the plurality of estimated near- end features(see figs. 5-15 and paragraphs[0037]-[0049]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Palanki into the teaching of Wung to provide The MSM can determine a timing of a base station based on one or more signals received therefrom. Using the timing, the 
    Consider Claims 12-14, Wung as modified by Palanki teaches the communication device wherein the estimated near-end signal is computed using a plurality of estimated echo features(see figs. 1-2 and paragraphs[0017]-[0028]); and the communication device wherein the plurality of estimated echo features are computed using the recurrent neural network(see figs. 3-7 and paragraphs[0029]-[0037]); and the communication device wherein the estimated echo features are further computed by supplying a plurality of far-end features to the recurrent neural network (see figs. 3-7 and paragraphs[0029]-[0037]).
   Consider Claims 15-17, Wung as modified by Palanki teaches the communication device wherein the plurality of far-end features are extracted from a far-end signal received, from a far-end device, at the communication device via the modem (see figs. 1-2 and paragraphs[0017]-[0028]); and the communication device wherein the estimated near-end features are computed by supplying, to the recurrent neural network, the plurality of far- end features and a plurality of microphone features extracted from a microphone signal recorded at the microphone of the communication device(see figs. 1-2 and paragraphs[0017]-[0028]); and the communication device wherein the microphone features comprise a current frame of microphone features and a causal window of a plurality of previous frames of microphone features(see figs. 3-7 and paragraphs[0029]-[0037]). 
.

12.          Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Defraene et al. (US 2019/0122685) in view of Wung et al. (US 2018/0040333).
  Consider claim 1, Defraene teaches a method for performing echo cancellation (see fig. 1) comprising: computing a plurality of estimated features using a recurrent neural network(see figs. 1-3 and paragraphs[0039]-[0051]); and computing an estimated near-end signal using the plurality of estimated features(see figs. 2-5 and paragrphs[0055]-[0076]); but Defraene does not clearly teach the  near-end.
  However, Wung teaches computing a plurality of estimated near-end features using a recurrent neural network (see figs. 1-2 and paragraphs [0017]-[0028]); and computing an estimated near-end signal using the plurality of estimated near-end features(see figs. 3-7 and paragraphs[0029]-[0037]).

      Consider Claims 2-4, Defraene as modified by Wung teaches the method wherein the estimated near-end signal is computed using a plurality of estimated echo features (see figs. 2-5 and paragraphs[0055]-[0076]); and the method wherein the plurality of estimated echo features are computed using the recurrent neural network(see figs. 2-5 and paragraphs[0055]-[0076]); and the method wherein the estimated echo features are further computed by supplying a plurality of far-end features to the recurrent neural network(see figs. 2-5 and paragraphs[0055]-[0076]).
      Consider Claims 5-7, Defraene as modified by Wung teaches the method wherein the plurality of far-end features are extracted from a far-end signal received, from a far-end device, at a near-end device ( In Wung, see figs. 3-7 and paragraphs[0029]-[0037]); and the method wherein the estimated near-end features are computed by 
      Consider Claims 8-10, Defraene as modified by Wung teaches the method wherein the far-end features comprise a current frame of far-end features and a causal window of a plurality of previous frames of far-end features (In Wung, see figs. 1-2 and paragraphs[0017]-[0028]);; and the method wherein the estimated echo features comprise a current frame of estimated echo features and a causal window of a plurality of previous frames of estimated echo features, and wherein the estimated near-end features comprise a current frame of estimated near-end features and the causal window of a plurality of previous frames of estimated near-end features(In Wung, see figs. 1-2 and paragraphs[0017]-[0028]); and the method wherein the estimated near-end features comprise log short time Fourier transform features in logarithmic spectral space(In Wung, see figs. 1-2 and paragraphs[0017]-[0028]).

13.          Claims 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Defraene et al. (US 2019/0122685) in view of Palanki et al. (US 2012/0063492).
Consider claim 11, Defraene teaches a communication device configured to perform echo cancellation, the communication device comprising: a modem(not show); a microphone(see fig. 1106)); a processor(see fig. 1(120)); and memory storing  (see figs. 1-3 and paragraphs[0039]-[0051]); and compute an estimated signal using the plurality of estimated features(see figs. 2-5 and paragrphs[0055]-[0076]);  but Defraene does not clearly teach a modem and the  near-end.
    However, Palanki teaches a communication device configured to perform echo cancellation, the communication device comprising: a modem(see fig. 12(1218))); a microphone(see fig. 14); a processor(see fig. 12(1214)); and memory storing instructions(see fig. 12(1216) that, when executed by the processor(see fig. 1 and paragraphs [0033]-[0035]), cause the processor to: compute a plurality of estimated near-end features using a recurrent neural network; and compute an estimated near-end signal using the plurality of estimated near- end features (see figs. 5-15 and paragraphs[0037]-[0049]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Palanki into the teaching of Defraene to provide The MSM can determine a timing of a base station based on one or more signals received therefrom. Using the timing, the repeater can align timing to that of the base station, determine cyclic prefix of the received signals, cancel echo from received signals, switch between receiving uplink and downlink signals, transmit PRSs according to the timing, and/or the like.
    Consider Claims 12-14, Defraene as modified by Palanki teaches the communication device wherein the estimated near-end signal is computed using a 
; and the communication device wherein the plurality of estimated echo features are computed using the recurrent neural network(see figs. 2-5 and paragraphs[0055]-[0080]); and the communication device wherein the estimated echo features are further computed by supplying a plurality of far-end features to the recurrent neural network (in Palanki, see figs. 5-15 and paragraphs[0037]-[0049] and discussion above claim 11).
     Consider Claims 15-17, Defraene as modified by Palanki teaches the communication device wherein the plurality of far-end features are extracted from a far-end signal received, from a far-end device, at the communication device via the modem (in Palanki, see figs. 5-15 and paragraphs[0037]-[0049]).; and the communication device wherein the estimated near-end features are computed by supplying, to the recurrent neural network, the plurality of far- end features and a plurality of microphone features extracted from a microphone signal recorded at the microphone of the communication device (in Palanki, see figs. 5-15 and paragraphs[0037]-[0049] and discussion above claim 11); and the communication device wherein the microphone features comprise a current frame of microphone features and a causal window of a plurality of previous frames of microphone features(see figs. 1-3 and paragraphs[0039]-[0051]).
       Consider Claims 18-20, Defraene as modified by Palanki teaches the communication device wherein the far-end features comprise a current frame of far-end features and a causal window of a plurality of previous frames of far-end .


                                                                 Conclusion
14.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lee et al. (US 2018/0006794) is cited to show other related the SYSTEM AND METHOD FOR ACOUSTIC ECHO CANCELATION USING DEEP MULTITASK RECURRENT NEURAL NETWORKS.

15.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 

Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 03-01-2022